10 A.3d 1050 (2010)
299 Conn. 918
Catherine O. DUNCAN
v.
MILL MANAGEMENT COMPANY OF GREENWICH, INC., et al.
SC 18722
Supreme Court of Connecticut.
Decided December 8, 2010.
Victoria de Toledo and Stewart M. Casper, Stamford, in support of the petition.
Richard A. Roberts, Cheshire, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 124 Conn.App. 415, 4 A.3d 1268 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's admission into evidence of subsequent remedial measures requires reversal of the judgment and remand for a new trial?"